Citation Nr: 1730984	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-31 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1955 to January 1975.  The appellant in this case is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has been transferred to the Pension Center in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for the cause of the Veteran's death was before the Board in December 2016 at which time it was remanded for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Veteran's substantive appeal, she identified the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  However, the issue was not certified to the Board.  As the appellant timely perfected an appeal, and there being no indication the appeal has been withdrawn, the Board will accept jurisdiction of this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  She contends that the Veteran's service-connected low back pain caused him to commit suicide. 

The Veteran died in February 2011.  His death certificate indicates that the immediate cause of death was gunshot wound to the head due to suicide.  At the time of his death, service connection was in effect for status-post hemilaminectomy, L4-L5 with Watkin's Spinal Fusion and left leg phlebitis.  

In March 2017, an opinion was obtained to determine whether the Veteran's in-service depression was related to his service-connected low back disability and, if so, whether it is at least as likely as not that the Veteran's chronic pain related to his service-connected conditions exacerbated the Veteran's depression and contributed to his death.  

Following review of the claims file, the examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of this finding, the examiner noted that the Veteran's death certificate indicated that the cause of death was a self-inflicted gunshot wound to the head, with no other contributory conditions.  Additionally, although service treatment records contained a "Line of Duty Determination" in September 1974, which noted a preliminary diagnosis of drug overdose and depression, there was no evidence that the Veteran actually stated that he was depressed during service, nor was there any documentation of any ongoing depression nor treatment for depression while in service or within one year of military separation.  Further, at the time of the December 1974 separation physical examination, psychiatric examination was normal and it was reported that the Veteran was in good health.  The examiner also provided excerpts from the Veteran's VA treatment records dated in April 2002 documenting a negative screen for depression and chronic pain.

The Board, however, finds that the March 2017 VA medical opinion is insufficient to determine the issue of entitlement to service connection for the cause of the Veteran's death.  While the examiner noted that there was no finding of depression during service or within one year of separation of service, post-service medical records note a history of depression.  Notably, in a March 1993 VA medical examination report, the VA examiner noted that the Veteran had a history of depression and anxiety disorder.  In a subsequent August 1993 VA medical record, it was documented that the Veteran had depression secondary to chronic back pain.  There is no indication that the examiner considered such evidence when rendering her opinion.  The Board acknowledges that the examiner identified an April 2002 VA medical record indicating a negative pain assessment and negative depression screening.  Nonetheless, the Veteran still indicated that he felt depressed for less than one day in the prior week.  Additionally, in the record, the Veteran reported chronic back pain and reported that it was a 9 out of 10 in severity.  There are also a number of lay statements of record noting the Veteran's history of back pain.  In light of the forgoing, the Board finds that an additional VA medical opinion should be obtained on remand.

With regard to the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, the appellant's representative was not provided the opportunity to submit a VA Form 646 , Statement of Accredited Representative in Appealed Case.  The appellant is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2016).  VA policy is to afford a representative the opportunity to submit a VA Form 646 after completion of the development at the regional office and prior to certification of the appeal to the Board.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a suitably qualified VA examiner regarding the nature of the Veteran's cause of death.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected disabilities (to include the resulting chronic pain) contributed substantially or materially to his death. 

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must discuss the lay assertions that the Veteran's suicide was a direct result of chronic pain caused by his service-connected disabilities.  

The examiner should also discuss post-service treatment records noting depression secondary to chronic pain and the relationship, if any, to the Veteran's cause of death.

2.  Afford the appellant's representative the opportunity to submit written argument on the her behalf, to include, as appropriate, a VA Form 646, or equivalent, regarding the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the appellant and her representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




